Citation Nr: 9916303	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-37 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.  

2. Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The veteran was previously denied service connection for a 
respiratory disorder in a 1981 decision by the Board.  The 
current claim in that regard arises from a June 1995 rating 
action.  In that same decision, the RO also denied an 
increased rating in excess of 30 percent for the veteran's 
varicose veins.  A notice of disagreement regarding these 
matters was received in September 1995, and a statement of 
the case was issued in March 1996.  A VA Form 9 (Appeal to 
Board of Veterans' Appeals) was received in August 1996, and 
a supplemental statement of the case regarding the claim 
concerning a respiratory disorder was issued in January 1997.  
Thereafter, the case was forwarded to the Board in 
Washington, D.C., and in February 1998, the Board remanded 
these claims for additional development.  In February 1999, a 
supplemental statement of the case was issued, after which 
the case was returned to the Board.  


FINDING OF FACT

The veteran's bilateral varicose veins cause sacculations of 
not more than 1.5 centimeters in diameter and a brownish 
discoloration of the left lower leg without edema, 
ulceration, involvement of the long saphenous vein, stasis 
pigmentation, or eczema.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral varicose veins have not been met.  38 
U.S.C.A.§§ 1155, 5107(a); 38 C.F.R.§ 4.104, Diagnostic Code 
7120 (as in effect prior to and since January 12, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that the veteran's claim for an 
increased rating for bilateral varicose veins is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that this claim is plausible.  All 
relevant facts pertaining to this claim have been developed 
to the extent possible, and no further assistance to the 
veteran is required in order to satisfy the VA's duty to 
assist him in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

A review of the record reflects that the veteran was 
initially service connected for bilateral varicose veins in a 
September 1980 rating action.  This condition was assigned a 
30 percent disability evaluation, effective from May 1979.  
It has remained evaluated at 30 percent since that time.  

In connection with his current claim, the veteran was 
examined for VA purposes in March 1995.  At that time, the 
veteran was found to have a lattice-like appearance of 
mottling in the entire aspects of both lower extremities.  
Evaluation of the right lower extremity showed marked 
varicosities anteriorly on the anteromedial surface extending 
distally from the mid thigh down to the knee, along the 
medial aspect of the right knee, and distally below the knee 
extending anteriorly and medially.  The posterior aspect of 
the right lower extremity showed a well-healed scar that 
measured 18 centimeters, starting in the right popliteal 
fossa and extending distally lengthwise.  There were a few 
superficial varicosities in the upper portion of the 
posterior thigh and marked varicosities distal to the scar on 
the right calf.  There were significant superficial 
varicosities covering essentially 100 percent of the distal 
foot.  Neither stasis pigmentation, eczema or ulceration were 
described.  

Evaluation of the left lower extremity showed a few, small, 
superficial varicosities in the anteromedial aspect of the 
distal left thigh just above the left knee and marked 
varicosities over the entire aspect of the left foot.  There 
were a few superficial varicosities in the posterior aspect 
of the left thigh and a few in the posterior aspect of the 
left calf.  There was an area of excoriation and pin-point 
lesions most marked on the anterior surface of the left lower 
extremity around the ankle with marked excoriations that were 
noted to be scabetic in nature.  At the same time, however, 
deep circulation in both lower extremities was normal, and 
the examiner noted that there was no peripheral edema, 
hyperpigmented skin, or open ulcers in either leg.  The 
diagnosis was bilateral varicose veins.  

The veteran underwent a second examination for VA purposes in 
December 1998.  At that time, the veteran complained of pain 
in the medial aspect of the distal thighs bilaterally, as 
well as on the posterior aspect of the thighs.  He reported 
occasional pain in the right calf.  He also said that the 
veins tended to rupture under the skin erratically and for no 
particular reason.  The veteran also reported experiencing 
swelling of the legs and swelling behind the right knee.  Ace 
bandages would relieve the swelling.  He also complained of 
pain in the right thigh while driving or after prolonged 
standing.  The veteran also reported a burning sensation in 
the left thigh which "comes and goes", depending on 
activity and the amount of time that he had been standing.  
He also reported swelling over the distal third of both 
thighs, more pronounced on the right.  The veteran also said 
that he had had ankle swelling in the past and he said that 
he had a brownish discoloration around the left ankle.  At 
the same time, however, the veteran reported he never had 
ulcers or breaks in the skin on his legs.  In addition he 
also reported an occasional cold sensation in his left calf.  
It was reported that the veteran had undergone 
electromyography and nerve conduction studies which showed 
left L5 radiculopathy and it was also reported that he was a 
borderline diabetic.  Moreover, the veteran had a Bakers cyst 
removed from the back of his right knee and that, one year 
later, he had another swelling excised from the right leg.  

On evaluation, there were dilated, tortuous veins involving 
the right short saphenous system.  There was an area of 
sacculation with a diameter of 1.5 centimeters on the 
posterior aspect of the right leg.  The long saphenous veins 
were not dilated on either side.  There were superficial 
clusters of veins in two areas on the right thigh; one 
measuring 3 x 4 centimeters and the other measuring 13 x 7 
centimeters.  The widest of these superficial veins was .5 
centimeters in diameter.  On the left thigh there was an area 
measuring 10 x 7 centimeters which also consisted of 
superficial clusters of veins, the widest of which was 4 
millimeters in diameter.  There were superficial veins over 
both feet with involvement of the entire foot bilaterally.  
No edema or ulceration was noted in either lower extremity.  
A brownish discoloration was noted over the lower one third 
of the left lower extremity extending into the ankle area.  
This was described as "brownish mottling".  The deep venous 
system was patent bilaterally.  Skin temperature was normal 
to touch bilaterally.  The dorsalis pedis pulses and 
posterior tibialis pulses were palpable, 2+ bilaterally.  The 
diagnosis was bilateral varicose veins.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part4.  
Separate evaluation codes identify the various disabilities.  

The Board notes that the veteran's bilateral varicose veins 
are evaluated under the provisions of 38 C.F.R.§ 4.104, 
Diagnostic Code 7120.  The rating schedule for determining 
the disability evaluations for varicose veins were revised, 
effective January 12, 1998, subsequent to the veteran's 
filing his claim for an increased rating for this disability.  
The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has bee concluded, the 
version most favorable to the veteran will apply.  Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Under the criteria of Diagnostic Code 7120 in effect prior to 
January 12, 1998, moderately severe bilateral varicose veins 
involving the superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, and no involvement of the deep 
circulation, are assigned a 30 percent rating.  Severe 
bilateral varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation are 
rated 50 percent disabling.  38 C.F.R.§ 4.104, Diagnostic 
Code 7120 (1997).  

Under the criteria of 38 C.F.R.§ 4.104, Diagnostic Code 7120 
which became effective on, and subsequent to, January 12, 
1998.  Varicose veins are evaluated on the basis of 
involvement in each extremity.  When more than one extremity 
is involved, each is evaluated separately and combined under 
38 C.F.R.§ 4.25 utilizing the bilateral factor as provided 
under 38 C.F.R.§ 4.26, when applicable.  Varicose veins which 
cause intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery are evaluated as 10 percent disabling.  
Varicose veins causing persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema is evaluated as 20 
percent disabling.  Varicose veins resulting in persistent 
edema, and stasis pigmentation or eczema, with or without 
intermittent ulceration is evaluated as 40 percent disabling.  
38 C.F.R.§ 4.104, Diagnostic Code 7120 (1998).  

In order to warrant an increased evaluation of 50 percent for 
bilateral varicose veins under the criteria of Diagnostic 
Code 7120 which was in effect prior to January 12, 1998, the 
clinical evidence has to demonstrate severe bilateral 
varicose veins involving the superficial veins above and 
below the knee with involvement of the long saphenous ranging 
over 2 centimeters in diameter with marked distortion and 
sacculation, edema and episodes of ulceration.  Neither the 
VA examination conducted in 1995 or 1998 showed involvement 
of the long saphenous vein and neither of these evaluations 
showed clinical findings of edema or ulceration.  Moreover, 
varicosities measuring 2 centimeters or more were not noted 
on either leg on either of these examinations.  Since that is 
the case, an evaluation in excess of 30 percent for bilateral 
varicose veins is not warranted under the criteria of 
Diagnostic Code 7120 in effect prior to January 12, 1998.  

To warrant an increased rating under the new criteria, the 
veteran's varicose veins must either meet the criteria for a 
40 percent rating, or each leg must meet the criteria for a 
20 percent rating, which when combined would yield a 40 
percent evaluation.  This is not the case, however, as the 
evidence fails to show the presence of edema, stasis 
pigmentation, eczema or ulceration.  Thus, an increased 
rating under the criteria in effect on and subsequent to 
January 12, 1998 is not warranted.  

Since the criteria for an evaluation in excess of 30 percent 
for the veteran's bilateral varicose veins are not met, his 
appeal must be denied. 


ORDER

An evaluation in excess of 30 percent for bilateral varicose 
veins is denied.  


REMAND

In regard to the veteran's application to reopen his claim 
for service connection for a respiratory disorder, it is 
important to note that this appeal does not arise from an 
original claim.  There are important distinctions between an 
attempt to reopen a claim, and an original claim which must 
be kept in mind. We must first note that the United States 
Court of Appeals for Veterans Claims had previously held that 
the VA, was required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if it was determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the VA evaluated the merits of the veteran's 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet.App. 144 (1991).  Whether the new 
evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which VA must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, VA is further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the [VA] to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

In order to ensure the veteran's procedural rights are 
safeguarded in this matter, it will be necessary to return 
the case to the RO for its consideration of the veteran's 
claim in light of the Court's recent holdings as set out 
above.  

Under the circumstances described above, this case is 
REMANDED to the RO for the following:  

The RO should again review the veteran's 
attempt to reopen his claim for service 
connection for a respiratory disorder, 
pursuant to applicable law and 
regulations and the Court decisions set 
forth in the body of this Remand, 
including Hodge v. West, Winters v. West, 
Elkins v. West, and Fossie v. West.  If 
any determination in this regard is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to afford the 
veteran due process of law and to comply with a precedent 
decision of the Court.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992);  Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

